DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,282,647. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,282,647 discloses all of the limitations of the Instant Application.
	In re claim 1, U.S. Patent No. 11,282,647 discloses a stacked body including a plurality of dielectric layers and a plurality of internal electrodes that are stacked in a stacking direction, the stacked body including: 
a first main surface and a second main surface opposite to each other in the stacking direction; 
a first lateral surface and a second lateral surface opposite to each other in a longitudinal direction orthogonal or substantially orthogonal to the stacking direction; and
a third lateral surface and a fourth lateral surface opposite to each other in a width direction orthogonal or substantially orthogonal to the stacking direction and the longitudinal direction; and
a plurality of external electrodes disposed on the lateral surfaces of the stacked body; wherein the plurality of internal electrodes include a plurality of first internal electrodes and a plurality of second internal electrodes alternately stacked, with the plurality of dielectric layers interposed therebetween;
the plurality of first internal electrodes include: 
first leading portions extending to the first and third lateral surfaces; 
and second leading portions extending to the second and fourth lateral surfaces;
the plurality of second internal electrodes include: 
third leading portions extending to the first and fourth lateral surfaces; and 
fourth leading portions extending to the second and third lateral surfaces;
	the plurality of external electrodes include: 
a first external electrode connected to the first leading 30portions and covering the first leading portions exposed at the first and third lateral surfaces, the first external electrode covering a portion of each of the first main surface, the second main surface, the first lateral surface, and the third lateral surface;
a second external electrode connected to the second leading portions and covering the second leading portions exposed at the second and fourth lateral surfaces, the second external electrode covering a portion of each of the first main surface, the second main surface, the second lateral surface, and the fourth lateral surface;
a third external electrode connected to the third leading portions and covering the third leading portions exposed at the first and fourth lateral surfaces, the third external electrode covering a portion of each of the first main surface, the second main surface, the first lateral surface, and the fourth lateral surface; and
a fourth external electrode connected to the fourth leading portions and covering the fourth leading portions exposed at the second and third lateral surfaces, the fourth external electrode covering a portion of each of the first main surface, the second main surface, the second lateral surface, and the third lateral surface;
about 0.85 < W/L about 1 is satisfied, where L denotes a dimension of the multilayer ceramic capacitor in the longitudinal direction, and W denotes a dimension of the multilayer ceramic capacitor in the width direction;
the plurality of dielectric layers include outer layer portions and an effective layer portion;
one of the outer layer portions is located adjacent to the first main surface of the stacked body, and another of the outer layer portions is located adjacent to the second main surface of 31the stacked body;
the one of the outer layer portions is one of the plurality of dielectric layers that is located between the first main surface and one of the plurality of internal electrodes that is closest to the first main surface;
the another of the outer layer portions is one of the plurality of dielectric layers that is located between the second main surface and one of the plurality of internal electrodes that is closest to the second main surface;
the effective layer portion is a region sandwiched between the outer layer portions; and
where a dimension of the stacked body in the stacking direction is denoted by t, and a dimension of the effective layer portion in the stacking direction is denoted by t', a ratio of the dimension t' of the effective layer portion in the stacking direction to the dimension t of the stacked body in the stacking direction is not less than about 53% and not more than about 83% (Claim 1).
In re claim 2, U.S. Patent No. 11,282,647 discloses the multilayer ceramic capacitor according to claim 1, as explained above. U.S. Patent No. 11,282,647 further discloses wherein the dimension t of the stacked body in the stacking direction is not less than about 30 µm and not more than about 80 µm (Claim 2).
In re claim 3, U.S. Patent No. 11,282,647 discloses the multilayer ceramic capacitor according to claim 1, as explained above. U.S. Patent No. 11,282,647 further discloses wherein the first leading portions exposed at the first and third lateral surfaces of the stacked body, and the second leading portions exposed at the second and fourth lateral surfaces of the stacked body are not less than about 135 pm and not more than about 195 pm in dimension in the longitudinal direction and the width direction; and the third leading portions exposed at the first and fourth 32lateral surfaces of the stacked body, and the fourth leading portions exposed at the second and third lateral surfaces of the stacked body are not less than about 135 µm and not more than about 195 µm in dimension in the longitudinal direction and the width direction (Claim 3).
In re claim 4, U.S. Patent No. 11,282,647 discloses the multilayer ceramic capacitor according to claim 1, as explained above. U.S. Patent No. 11,282,647 further discloses wherein each of the outer layer portions is not more than about 12 pm in thickness in the stacking direction (Claim 4).
In re claim 5, U.S. Patent No. 11,282,647 discloses the multilayer ceramic capacitor according to claim 1, as explained above. U.S. Patent No. 11,282,647 further discloses wherein a ratio of a total thickness of both of the outer layer portions to the dimension of the effective layer portion in the stacking direction is not less than about 21% and not more than about 88% (Claim 5).
In re claim 6, U.S. Patent No. 11,282,647 discloses the multilayer ceramic capacitor according to claim 1, as explained above. U.S. Patent No. 11,282,647 further discloses wherein a ratio of a total thickness of both of the outer layer portions to the dimension of the stacked body in the stacking direction is not less than about 18% and not more than about 47% (Claim 6).
In re claim 7, U.S. Patent No. 11,282,647 discloses the multilayer ceramic capacitor according to claim 1, as explained above. U.S. Patent No. 11,282,647 further discloses wherein corners and ridge lines of the stacked body are rounded (Claim 7).
In re claim 8, U.S. Patent No. 11,282,647 discloses the multilayer ceramic capacitor according to claim 4, as explained above. U.S. Patent No. 11,282,647 further discloses wherein a dimension of each of the outer layer portions is not less than about 3 µm.
In re claim 9, U.S. Patent No. 11,282,647 discloses the multilayer ceramic capacitor according to claim 1, as explained above. U.S. Patent No. 11,282,647 further discloses wherein the plurality dielectric layers are made of a dielectric ceramic including barium titanate, calcium titanate, strontium titanate, barium calcium titanate, or calcium zirconate, as a 33primary component (Claim 9).
In re claim 10, U.S. Patent No. 11,282,647 discloses the multilayer ceramic capacitor according to claim 9, as explained above. U.S. Patent No. 11,282,647 further discloses wherein the dielectric ceramic further includes at least one of Mg compounds, Mn compounds, Si compounds, Al compounds, V compounds, Ni compounds, and rare-earth compounds as a secondary component.
In re claim 11, U.S. Patent No. 11,282,647 discloses the multilayer ceramic capacitor according to claim 1, as explained above. U.S. Patent No. 11,282,647 further discloses wherein an average thickness of each the plurality of dielectric layers is not less than about 0.4 µm and not more than about 1.0 µm.
In re claim 12, U.S. Patent No. 11,282,647 discloses the multilayer ceramic capacitor according to claim 1, as explained above. U.S. Patent No. 11,282,647 further discloses wherein an average thickness of each the plurality of dielectric layers is not less than about 0.4 µm and not more than about 0.8 µm (Claim 12).
In re claim 13, U.S. Patent No. 11,282,647 discloses the multilayer ceramic capacitor according to claim 1, as explained above. U.S. Patent No. 11,282,647 further discloses wherein an average thickness of each the plurality of dielectric layers is not less than about 0.4 µm and not more than about 0.6 µm.
In re claim 14, U.S. Patent No. 11,282,647 discloses the multilayer ceramic capacitor according to claim 1, as explained above. U.S. Patent No. 11,282,647 further discloses wherein the plurality of first internal electrodes include first facing portions facing the first and second main surfaces; and 
the plurality of second internal electrodes include second facing portions facing the first and second main surfaces (Claim 14).
In re claim 15, U.S. Patent No. 11,282,647 discloses the multilayer ceramic capacitor according to claim 14, as explained above. U.S. Patent No. 11,282,647 further discloses wherein the stacked body includes a first lateral portion defined by one end of the first facing portions in the longitudinal 34direction and the first lateral surface, and a second lateral portion defined by another end of the second facing portions in longitudinal direction and the second lateral surface (Claim 15).
In re claim 16, U.S. Patent No. 11,282,647 discloses the multilayer ceramic capacitor according to claim 15, as explained above. U.S. Patent No. 11,282,647 further discloses wherein an average dimension of the first and second lateral portions of the stacked body is not less than about 10 µm and not more than about 70 µm (Claim 16).
In re claim 17, U.S. Patent No. 11,282,647 discloses the multilayer ceramic capacitor according to claim 15, as explained above. U.S. Patent No. 11,282,647 further discloses wherein an average dimension of the first and second lateral portions of the stacked body is not less than about 10 µm and not more than about 50 µm (Claim 17).
In re claim 18, U.S. Patent No. 11,282,647 discloses the multilayer ceramic capacitor according to claim 15, as explained above. U.S. Patent No. 11,282,647 further discloses wherein an average dimension of the first and second lateral portions of the stacked body is not less than about 10 µm and not more than about 30 µm (Claim 18).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 9, 10, 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuji (US Publication 2016/0240314).


    PNG
    media_image1.png
    454
    535
    media_image1.png
    Greyscale

Figure 29 of Fuji with Examiner’s Comments (Figure 29EC)

    PNG
    media_image2.png
    463
    492
    media_image2.png
    Greyscale

Figure 30 of Fuji with Examiner’s Comments (Figure 30EC)
In re claim 1, Fuji discloses a multilayer ceramic capacitor comprising: 
a stacked body including a plurality of dielectric layers (11 – Figure 27, ¶80) and a plurality of internal electrodes (12a, 12b – Figure 27, ¶91) that are stacked in a stacking direction, the stacked body (1A4 – Figure 27, ¶181) including: 
a first main surface (M1 – Figure 27, ¶182) and a second main surface (M2 – Figure 27, ¶182) opposite to each other in the stacking direction (Figure 27); 
a first lateral surface (S1 – Figure 26, ¶183) and a second lateral surface (S2 – Figure 26, ¶182) opposite to each other in a longitudinal direction (‘L’ direction – Figure 26)  orthogonal or substantially orthogonal to the stacking direction (Figure 26, Figure 27); and 
a third lateral surface (S3 – Figure 26, ¶183) and a fourth lateral surface (S4 – Figure 26, ¶182)  opposite to each other in a width direction (‘W’ direction – Figure 26) orthogonal or substantially orthogonal to the stacking direction and the longitudinal direction (Figure 26, Figure 27); and 
a plurality of external electrodes (21, 22, 23, 24 – Figure 26, ¶182) disposed on the lateral surfaces of the stacked body (Figure 26); 
wherein the plurality of internal electrodes include a plurality of first internal electrodes (12a –Figure 27) and a plurality of second internal electrodes (12b –Figure 27) alternately stacked (Figure 27), with the plurality of dielectric layers (11 – Figure 27) interposed therebetween; 
the plurality of first internal electrodes (12a – Figure 29) include: 
first leading portions (12a1 connected to S1, S3 – Figure 29) extending to the first and third lateral surfaces (S1, S3 – Figure 29); and 
second leading portions (12a1 connected to S1, S4– Figure 29) extending to the second and fourth lateral surfaces (S2, S4 – Figure 29); 
the plurality of second internal electrodes (12b – Figure 30) include: 
third leading portions (12b1 connected to S1, S4– Figure 30) extending to the first and fourth lateral surfaces (S1, S4 – Figure 30); and 
fourth leading portions (12b1 connected to S2, S3 – Figure 30) extending to the second and third lateral surfaces (S2, S3 – Figure 30); 
the plurality of external electrodes include: 
a first external electrode (21 – Figure 26) connected to the first 30leading portions and covering the first leading portions exposed at the first and third lateral surfaces (Figure 29), the first external electrode covering a portion of each of the first main surface (M1 – Figure 26, Figure 28), the second main surface (M2 – Figure 28), the first lateral surface (S1 – Figure 29, Figure 26), and the third lateral surface (S3 – Figure 29, Figure 26); 
a second external electrode (22 – Figure 26) connected to the second leading portions and covering the second leading portions exposed at the second and fourth lateral surfaces (Figure 29), the second external electrode covering a portion of each of the first main surface (M1 – Figure 26, Figure 27), the second main surface (M2 – Figure 28, Figure 27), the second lateral surface (S2 – Figure 26, Figure 27), and the fourth lateral surface (S4 – Figure 26); 
a third external electrode (23 – Figure 26) connected to the third leading portions and covering the third leading portions exposed at the first and fourth lateral surfaces (Figure 30), the third external electrode covering a portion of each of the first main surface (M1 – Figure 26), the second main surface (M2 – Figure 28), the first lateral surface (S1 – Figure 26), and the fourth lateral surface (S4 – Figure 26); 
and a fourth external electrode (24 – Figure 26) connected to the fourth leading portions and covering the fourth leading portions exposed at the second and third lateral surfaces (Figure 30), the fourth external electrode covering a portion of each of the first main surface (M1 – Figure 26), the second main surface (M1 – Figure 26, Figure 27, Figure 28), the second lateral surface (S2 – Figure 26, Figure 27, Figure 28), and the third lateral surface (S3 – Figure 26, Figure 27, Figure 28); 
about 0.85 ≤ W/L ≤ about 1 is satisfied, (See Figure 10; Verification Example 6, Verification Example 7, ¶128: Note that the thickness of the external conductors are each 25 µm), where L denotes a dimension of the multilayer ceramic capacitor in the longitudinal direction, and W denotes a dimension of the multilayer ceramic capacitor in the width direction (Figure 26); 
the plurality of dielectric layers include outer layer portions (portion outside H1 – Figure 27, ¶28) and an effective layer portion (portion within H1 – Figure 27); 
one of the outer layer portions is located adjacent to the first main surface (M1 – Figure 27) of the stacked body, and another of the outer 31layer portions is located adjacent to the second main surface (M2 – Figure 27) of the stacked body; 
the one of the outer layer portions is one of the plurality of dielectric layers that is located between the first main surface and one of the plurality of internal electrodes that is closest to the first main surface (Figure 27, Figure 28); and 
the another of the outer layer portions is one of the plurality of dielectric layers that is located between the second main surface and one of the plurality of internal electrodes that is closest to the second main surface (Figure 27, Figure 28); 
the effective layer portion (region within H1 – Figure 27, Figure 28) is a region sandwiched between the outer layer portions; and
where a dimension of the stacked body in the stacking direction is denoted by t, and a dimension of the effective layer portion in the stacking direction is denoted by t' (H1 – Figure 27, Figure 28), a ratio of the dimension t' of the effective layer portion in the stacking direction to the dimension t of the stacked body in the stacking direction is not less than about 53% and not more than about 83% (See Figure 8, ¶129).
In re claim 5, Fuji discloses the multilayer ceramic capacitor according to claim 1, as explained above. Fuji further discloses wherein a ratio of a total thickness of both of the outer layer portions (portions above and below H1 – Figure 27, Figure 28) to the dimension of the effective layer portion (portion within H1 – Figure 27, Figure 28) in the stacking direction is not less than about 21% and not more than about 88% (See Figure 8, ¶129; Cover layers: 64 µm. Effective Layer portion: 330 µm; Note that the Examiner is taking this to be ‘about’ 21%.).
In re claim 7, Fuji discloses the multilayer ceramic capacitor according to claim 1, as explained above. Fuji further discloses wherein corners and ridge lines of the stacked body are rounded (¶78).
In re claim 8, Fuji in view of Lee discloses the multilayer ceramic capacitor according to claim 4, wherein a dimension of each of the outer layer portions is not less than about 3 µm. Fuji does not disclose the outer layer portion is not more than 12 µm and not less than 3 µm in thickness in the stacking direction. 
Lee discloses reducing the thickness of cover regions (C – Figure 4, ¶76) to less than 12 µm and more than 3µm (Table 1: Sample 3) of a capacitor (110 – Figure 4, ¶27) in conjunction with adjusting the external electrode thickness to prevent cracks from occurring in the multilayer capacitor (¶76).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure and miniaturization of the cover regions to realize a component of smaller size with increased mechanical strength, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 9, Fuji discloses the multilayer ceramic capacitor according to claim 1, as explained above. Fuji further disclose 33wherein the plurality dielectric layers are made of a dielectric ceramic including barium titanate, calcium titanate, strontium titanate, barium calcium titanate, or calcium zirconate, as a primary component (¶80).
In re claim 10, Fuji discloses the multilayer ceramic capacitor according to claim 9, as explained above. Fuji further discloses wherein the dielectric ceramic further includes at least one of Mg compounds, Mn compounds, Si compounds, Al compounds, V compounds, Ni compounds, and rare-earth compounds as a secondary component (¶80).
In re claim 11, Fuji discloses the multilayer ceramic capacitor according to claim 1, as explained above. Fuji further discloses wherein an average thickness of each the plurality of dielectric layers is not less than about 0.4 µm and not more than about 1.0 µm (¶129).
In re claim 12, Fuji discloses the multilayer ceramic capacitor according to claim 1, as explained above. Fuji further discloses wherein an average thickness of each the plurality of dielectric layers is not less than about 0.4 µm and not more than about 0.8 µm (¶129)
In re claim 14, Fuji discloses the multilayer ceramic capacitor according to claim 1, as explained above. Fuji further discloses wherein the plurality of first internal electrodes (12a – Figure 29) include first facing portions (13 – Figure 29, ¶94) facing the first and second main surfaces (M1, M2 – Figure 26, Figure 27, Figure 28, Figure 29); and 
the plurality of second internal electrodes (12b – Figure 30) include second facing portions (13 – Figure 30) facing the first and second main surfaces (M1, M2 – Figure 26, Figure 27, Figure 28, Figure 30).
In re claim 15, Fuji discloses the multilayer ceramic capacitor according to claim 14, as explained above. Fuji further discloses wherein the stacked body includes a first lateral portion (LP1 – Figure 29EC) defined by one end of the first facing portions (13 of 12a – Figure 29) in the longitudinal direction and the first lateral surface (S1 – Figure 29), and a second lateral portion (LP2 – Figure 30EC) defined by another end of the second facing portions (13 of 12b – Figure 30) in longitudinal direction and the second lateral surface (S2 – Figure 30).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 13, 16, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (US Publication 2016/0240314).
In re claim 2, Fuji discloses the multilayer ceramic capacitor according to claim 1, as explained above. Fuji does not disclose wherein the dimension t of the stacked body in the stacking direction is not less than about 30 µm and not more than about 80 µm. However, it is well-known that adjusting the thickness of the effective layer portion of a capacitor, and thus the thickness of the stacked body, is directly proportional to the capacitance of the device. It would have been an obvious matter of design choice to alter the thickness of the stacked body to realize a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 13, Fuji discloses the multilayer ceramic capacitor according to claim 1, as explained above. Fuji does not disclose wherein an average thickness of each the plurality of dielectric layers is not less than about 0.4 µm and not more than about 0.6 µm. However, it is well-known in the art that adjusting the thickness of the dielectric layer is proportional to the capacitance of the device. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the thickness of the dielectric layers to realize a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 16, Fuji discloses the multilayer ceramic capacitor according to claim 15, as explained above. Fuji does not explicitly disclose wherein an average dimension of the first and second lateral portions of the stacked body is not less than about 10 µm and not more than about 70 µm. However, it is well-known that adjusting the dimensions of the facing portions, and thus the lateral portions, affects the overall capacitance of the device. It would have been obvious to a person having ordinary skill in the art to adjust the dimensions of the lateral portions, and, in turn, the dimensions of the facing portions, to realize a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 17, Fuji discloses the multilayer ceramic capacitor according to claim 15, as explained above. Fuji does not explicitly disclose wherein an average dimension of the first and second lateral portions of the stacked body is not less than about 10 µm and not more than about 50 µm. However, it is well-known that adjusting the dimensions of the facing portions, and thus the lateral portions, affects the overall capacitance of the device. It would have been obvious to a person having ordinary skill in the art to adjust the dimensions of the lateral portions, and, in turn, the dimensions of the facing portions, to realize a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 18, Fuji discloses the multilayer ceramic capacitor according to claim 15, as explained above. Fuji does not explicitly disclose wherein an average dimension of the first and second lateral portions of the stacked body is not less than about 10 µm and not more than about 30 µm. However, it is well-known that adjusting the dimensions of the facing portions, and thus the lateral portions, affects the overall capacitance of the device. It would have been obvious to a person having ordinary skill in the art to adjust the dimensions of the lateral portions, and, in turn, the dimensions of the facing portions, to realize a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (US Publication 2016/0240314) in view of Lee et al. (US Publication 2009/0244807).
In re claim 3, Fuji discloses the multilayer ceramic capacitor according to claim 1, as explained above. Fuji does not disclose wherein the first leading portions exposed at the first and third lateral surfaces of the stacked body, and 
the second leading portions exposed at the second and fourth lateral surfaces of the stacked body are not less than about 135 µm and not more than about 195 µm in dimension in the longitudinal direction and 32the width direction; and 
the third leading portions exposed at the first and fourth lateral surfaces of the stacked body, and 
the fourth leading portions exposed at the second and third lateral surfaces of the stacked body are not less than about 135 µm and not more than about 195 µm in dimension in the longitudinal direction and the width direction.
Lee discloses that adjusting the width of the lead parts (123a – Figure 10, ¶67) of internal electrodes (123 – Figure 10, ¶67) connected to external electrodes (239 – Figure 9, ¶84) of a capacitor element is proportional to the ESR and ESL of the device (¶67). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the lead widths as described by Lee to realize a device of desired ESR and ESL characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).




Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (US Publication 2016/0240314) in view of Lee et al. (US Publication 2019/0326058).
In re claim 4, Fuji discloses the multilayer ceramic capacitor according to claim 1, as explained above. Fuji does not disclose wherein each of the outer layer portions is not more than about 12 µm in thickness in the stacking direction.
Lee discloses reducing the thickness of cover regions (C – Figure 4, ¶76) to less than 12 µm (Table 1: Sample 3) of a capacitor (110 – Figure 4, ¶27) in conjunction with adjusting the external electrode thickness to prevent cracks from occurring in the multilayer capacitor (¶76).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure and miniaturization of the cover regions to realize a component of smaller size with increased mechanical strength, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (US Publication 2016/0240314) in view of Chigra (US Publication 2019/0027311).
In re claim 6, Fuji discloses the multilayer ceramic capacitor according to claim 1, as explained above. Fuji does not disclose wherein a ratio of a total thickness of both of the outer layer portions to the dimension of the stacked body in the stacking direction is not less than about 18% and not more than about 47%. 
Chigra discloses a ratio of a total thickness of both of the outer layer portions (13 – Figure 2, ¶18) to the dimension of the stacked body in the stacking direction is not less than about 18% and not more than about 47% (¶68).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the cover layer and effective layer dimensions as described by Chigra to realize a component that is balanced between mechanical strength and desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US Publication 2009/0086406)		Figure 5, Figure 6
Ota et al. (US Publication 2017/0169954)		Figure 10
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848